
	
		I
		112th CONGRESS
		1st Session
		H. R. 1005
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2011
			Mr. Boustany (for
			 himself and Mr. Neal) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  preserve access to ambulance services under the Medicare
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Ambulance Access Preservation
			 Act of 2011.
		2.Retention of
			 access to ground ambulance services in rural and urban areas under the Medicare
			 programSection 1834(l)(13)(A)
			 of the Social Security Act (42 U.S.C. 1395m(l)(13)(A)) is amended—
			(1)in the matter
			 preceding clause (i), by striking 2012 and inserting
			 2018;
			(2)in clause (i), by
			 inserting , or 6 percent if such service is furnished on or after
			 January 1, 2012, and before January 1, 2018 after 2012;
			 and
			(3)in clause (ii), by
			 inserting , or 6 percent if such service is furnished on or after
			 January 1, 2012, and before January 1, 2018 after
			 2012.
			3.Retention of
			 access to ambulance services in super rural areas under the Medicare
			 programSection 1834(l)(12)(A)
			 of the Social Security Act (42 U.S.C. 1395m(l)(12)(A)) is amended by striking
			 2012 and inserting 2018.
		
